Citation Nr: 1108981	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for a chronic right wrist disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  [The jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Atlanta, Georgia due to a change in the location of the Veteran's residence.]  

In October 2010, the Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge at the Atlanta RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The issues of entitlement to service connection for left knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board notes that the above-mentioned March 2005 rating action also denied the Veteran's claims of entitlement to service connection for bipolar disorder and a right knee disability.  While the Veteran perfected an appeal of these issues, service connection was granted by the Philadelphia RO in April 2010 for a bipolar disorder (30%, from April 2004) and for residuals of a torn medial meniscus in the right knee (0%, from April 2004).  That decision was a complete grant of benefits with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for either of these disorders.  Therefore, these two issues are not currently on appeal before the Board.

Following the May 2006 statement of the case (SOC), additional VA treatment records, Army National Guard records, and records from the Social Security Administration (SSA) were associated with the Veteran's claims folder.  These documents were unaccompanied by a waiver and have not been considered by the agency of original jurisdiction.  See 38 C.F.R. § 1304 (2010).  Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance with respect to his right wrist claim as they do not contain evidence relevant this issue.  [Indeed, these documents do not reflect even complaints of right wrist pain.]  Under these circumstances, the Board finds that waiver of RO consideration of the additional evidence is not required, and the Veteran is not prejudiced by the Board's adjudication at this time.  See 38 C.F.R. §§ 3.901, 20.1304 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  At the October 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for flat feet.  A written transcript of the October 2010 hearing has been associated with the Veteran's claims folder.  

2.  A chronic right wrist disability has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for flat feet. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  A right wrist disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Flat Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

At the October 2010 hearing, the Veteran expressed his desire to withdraw from appellate review his claim of entitlement to service connection for flat feet.  A written transcript of that hearing has been associated with his claims folder.  

The Veteran has withdrawn his appeal of this issue.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claim of entitlement to service connection for flat feet is dismissed.  

II.  Right Wrist

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in January 2005.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence. 

Also, correspondence furnished to the Veteran in May 2006 satisfied the notice requirements set forth in Dingess.  In any event, the Board's denial of the Veteran's right wrist claim renders any Dingess notice deficiency moot.  In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date are not assigned.  

Moreover, the VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, records from the Social Security Administration, records from the Army National Guard, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in April 2006.  The report of this examination reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the April 2006 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  Furthermore, the examiner's failure to provide a nexus opinion does not render the examination inadequate or require the Board to remand the Veteran's right wrist claim for additional development because that the record contains sufficient competent medical evidence to decide the Veteran's claim.  C.f. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in October 2010 as detailed in the Introduction.  Thus, the Board will proceed to a decision.  

      B. Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Shedden element, at no time during the current appeal has the Veteran been diagnosed with a right wrist disability.  When examined in April 2006, the VA examiner stated that the Veteran's right wrist was normal.  There is no competent evidence to the contrary.  Simply stated, medical records associated with the claims folder fail to demonstrate a diagnosed right wrist disability.  

To the extent the Veteran contends that he has a right wrist disability, any such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

While the Board notes that the Veteran is competent to report the symptoms he experiences, the record does not indicate that he has the medical training or experience to diagnose a wrist disability.  The Board does not necessarily doubt the Veteran's testimony that he has difficulty lifting heavy objects and closing a fist.  However, the record does not indicate that he is competent to attribute his symptomatology to a specific disability.  As noted above, a VA physician specifically examined the Veteran's wrist and found that a right wrist disability was not present.   

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a right wrist disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a right wrist disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the first Shedden element has not been met, and the Veteran's claims fail on this basis alone.  In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for flat feet is dismissed.  

Entitlement to service connection for a chronic right wrist disability is denied.  


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for a left knee disability and a right ankle disability must be remanded for further evidentiary development.  

During the October 2010 hearing, the Veteran testified that he received treatment for his left knee and right ankle from the VA Medical Center (VAMC) in Philadelphia.  See the hearing transcript, pages 10, 13.  Currently, the only medical records from the Philadelphia VAMC contained in the Veteran's claims folder are his VA examination reports.  Similarly, the Veteran testified that he had scheduled an appointment to have his right ankle examined by the VAMC in Atlanta after his October 2010 hearing.  See the hearing transcript, page 13.  These records must be obtained. 

In addition, the Veteran's service treatment records indicate that he was treated after his left knee was pinched between two metal doors in January 2003 and for right ankle pain in April 2003.  Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non VA health care providers who have treated him for his right ankle and left knee since January 2005.  The AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Board is particularly interested in records of left knee and right ankle treatment or evaluation that the Veteran may have received, or undergone, at the Philadelphia and Atlanta VAMCs.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any left knee and right ankle disabilities that he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed necessary, including X-rays, should be accomplished.  

For any left knee and right ankle disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  Complete rationale for all opinions expressed should be provided.  

3.  Following completion of the above, re-adjudicate the issues of entitlement to service connection for a left knee disability and a right ankle disability.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


